Citation Nr: 0004188	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  97-11 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia

THE ISSUES

1.  Entitlement to a higher rating than 10 percent for 
residuals of a laceration of the right forearm.

2.  Entitlement to a compensable rating for residuals of a 
fracture of the right tibial plateau.

3.  Entitlement to a compensable rating for residuals of a 
fracture of the pubic arch.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to April 
1969, July 1970 to July 1973, March 1976 to January 1981, and 
from November 1981 to November 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 RO decision that, in pertinent 
part, granted service connection and noncompensable ratings 
for residuals of fractures of the pubic arch and right tibial 
plateau, and residuals of a laceration of the right forearm.  
The veteran appealed for higher ratings.  In November 1997 
the RO assigned a higher rating of 10 percent for the 
residuals of a laceration of the right forearm.  In August 
1998 the Board remanded the issues currently on appeal.  


FINDINGS OF FACT

1.  The residuals of a laceration of the right forearm are 
manifested by a well-healed asymptomatic scar overlying the 
right ulna, with no related muscle damage.

2.  The veteran has no disabling residuals of a fracture of 
the right tibial plateau.  The condition does not produce any 
limitation of motion or instability of the right knee.

3.  The veteran has no disabling residuals of a fracture of 
the pubic arch.


CONCLUSIONS OF LAW

1.  The criteria for rating in excess of 10 percent for 
residuals of a laceration of the right forearm have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.31, 
§ 4.73, Diagnostic Codes 5308, § 4.118, Codes 7803, 7804 
(1999)

2.  The criteria for a compensable rating for residuals of a 
fracture of the right tibial plateau have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.31, § 4.71a, Diagnostic Codes 
5257, 5260, 5261.

3.  The criteria for a compensable rating for residuals of a 
fracture of the pubic arch have not been met.  38 U.S.C.A. § 
1155 (West 1991 & Supp. 1998); 38 C.F.R. § 4.31, § 4.71a, 
Diagnostic Code 5251.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from May 1966 to April 
1969, July 1970 to July 1973, March 1976 to January 1981, and 
from November 1981 to November 1984.  His service medical 
records show he sustained a laceration of the right forearm 
and bruises along the right hip and thigh when struck on the 
right side by a jeep in September 1971.  He was hospitalized 
for treatment.  The laceration of the right forearm 
reportedly was through the periosteum of the ulna, but the 
muscle was largely intact.  The right forearm wound was 
cleaned and sutured.  Service records show the veteran is 
right-handed.  X-rays of the right knee showed a fracture of 
the lateral tibial plateau.  There was effusion of the right 
knee.  X-rays of hip showed a questionable congenital or 
traumatic lesion of the posterior pubic arch.  He was 
hospitalized to January 1972 for a broken right leg and 
pelvis.  He was placed on a physical profile for limited duty 
because of his right knee condition in March 1972.  His June 
1973 physical examination for service separation noted status 
post fractures of the right tibia and pelvis; clinical 
examination of the spine and upper and lower extremities was 
normal; and a 4-inch scar was noted on the right forearm.  On 
the history portion of the veteran's last (October 1984) 
service separation examination, he indicated that he had 
fractured his right tibia and pelvis.  Clinical examination 
of the spine and upper and lower extremities was normal.

In September 1995 the veteran filed a claim for service 
connection for residuals of fractures of the right leg and 
pelvis.  (He had earlier filed a claim for these conditions 
in 1974, but this claim was abandoned by the veteran.)

On a December 1995 VA orthopedic examination, the veteran 
reported that he fractured his right tibia and "cracked" 
his pelvis in a jeep accident in Vietnam in the early 1970s.  
He said he had a closed reduction of the fracture of the 
right tibia and was off duty for a number of months.  He gave 
a history of a post-service injury in 1987 in which he fell 
35 feet off of a scaffold, sustaining a severe contusion of 
the left buttock and a fractured left heel.  He said his 
right leg and pelvis were okay.  There was no swelling, 
deformity, angulation, false motion, shortening, or intra-
articular involvement of the right knee or tibia.  X-rays of 
pelvis showed no evidence of fracture, and X-rays of the 
right tibia and fibula showed no apparent deformities except 
for very little deformity of the lateral tibial plateau which 
could on the basis of old trauma or degenerative change.  The 
diagnoses included old healed fracture of the right tibial 
plateau with no residuals, and history of fracture of the 
pelvis with no residuals.

On a December 1995 VA examination of the muscles and VA 
examination for scars, no pertinent findings were noted.

At a June 1997 hearing at RO, the veteran testified that he 
had increasing swelling of the right knee in the past few 
years and said that he weakness of the right arm after 
prolonged use.  No specific allegations regarding the 
fracture of the pubic arch of the pelvis were reported.

Medical records show right elbow complaints, and service 
connection is in effect for right elbow bursitis.  The 
service-connected right elbow bursitis is not involved in the 
present appeal and is separate from the service-connected 
right forearm laceration residuals. 

On a November 1998 VA examination of the bones, the veteran 
said he had no symptoms from the fracture of the pelvis and 
that his right tibial plateau (knee) was okay except that 
when it rained he would get a knot in the side of the knee.  
He walked without a limp and had full range of motion of the 
knee (0 to 140 degrees) without complaints of pain.  It was 
reported that that X-rays of the pelvis showed no signs of a 
fracture and that X-rays of the right knee showed no evidence 
of a fracture, arthritis, or deformity.  The diagnoses were 
history of a healed pelvis fracture, asymptomatic, and 
history of a healed fracture of the lateral tibial plateau 
with minimal symptoms.  The doctor noted that the veteran had 
only minimal knee symptoms secondary to rainy weather, which 
could be due to the old tibial fracture, which was healed and 
not visible on X-ray.

On a November 1998 VA scar examination, a right forearm scar 
was briefly noted, and it was noted that such would be 
evaluated as part of a separate muscle examination.  At a 
November 1998 VA muscle examination, the veteran described a 
rather deep laceration over the right ulna during service, 
which had been left open to heal by secondary healing.  He 
said that if he bumped the scar it would split and bleed, and 
said that when his hand got tired he could not hold a hammer 
well.  He also said he had weakness in his fingers when 
pulling on a hunting bow.  He said his main problem was with 
bursitis of the right elbow.  Examination showed a 9-cm long 
by 1-cm wide slightly depressed scar over the right ulna.  
The scar was freely movable and nontender, and there was no 
scar ulceration or drainage.  There was no evidence of muscle 
involvement from the right forearm laceration, and the 
examiner noted the laceration was directly over the ulna in 
an area in which there were no muscles. He had a strong grip 
and normal range of motion.  The diagnosis was healed severe 
lacerated wound of the right forearm, with no muscle 
involvement.  The examiner commented it was doubted that 
there was much disability from this injury, and it was again 
pointed out that the laceration was over the ulna bone and 
did not involve a muscle group but only skin and subcutaneous 
tissue.  

Another VA examination was performed in January 1999 to 
determine if there was any hip disability from the service-
connected pubic arch fracture of the pelvis.  The examiner 
noted the veteran's history, included the reported pelvis 
injury in service, and a post-service injury involving a fall 
of 30 feet with trauma to the buttocks and sciatic nerve.  
The veteran chiefly complained of recurrent back pain 
radiating to the left hip, and he indicated such episodes 
were present since his post-service injury.  Current 
examination showed some limitation of motion of the hips.  It 
was noted that X-rays of the hips were negative, and X-rays 
of the pelvis showed no evidence of an old or recent fracture 
and no misalignment of the pelvis.  The examiner commented 
that any hip disability or pain was radicular in nature, 
originating in the back, and had nothing to do with the 
alleged hairline fracture of the pelvis which, if it ever 
occurred, had healed without X-ray evidence of fracture.

II.  Analysis

The veteran's claims for higher ratings for his service-
connected residuals of a laceration of the right forearm, and 
residuals of fractures of the pubic arch and right tibial 
plateau, are well grounded, meaning plausible.  The RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claims.  38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

A.  Residuals of a laceration of the right forearm

The RO rated has assigned a 10 percent rating for the 
residuals of a laceration of the right forearm under 
Diagnostic Code 5308 for muscle injury to Muscle Group VIII, 
which includes forearm muscles affecting movement of the 
fingers, thumb, and wrist.  For the major extremity, a slight 
disability of Muscle Group VIII warrants a 0 percent 
evaluation, a moderate disability warrants a 10 percent 
evaluation, and a moderately severe disability warrants a 20 
percent rating.  38 C.F.R. § 4.73, Diagnostic code 5308. 

The veteran is right-handed.  Service medical records show 
that he sustained a deep laceration of the right forearm, 
with the cut going down to the periosteum of the ulna.  
However, the service and post-service medical records show no 
muscle damage from the laceration.  As explained by the 
recent VA examiner, the site of the laceration is over an 
area of the ulna in which there are no muscles, and the 
laceration involved only the skin and subcutaneous tissue.  
The medical evidence does not show even slight (0 percent) 
injury to Muscle Group VIII, let alone moderate (10 percent) 
injury as found by the RO in assigning the current 10 percent 
rating; and there certainly is no moderately severe muscle 
injury as required for the next higher rating of 20 percent 
under Code5308.

The medical evidence shows the right forearm laceration scar 
is well-healed and asymptomatic, and there is no basis for a 
compensable rating under scar codes.  38 C.F.R. § 4.31, 
§ 4.118, Codes 7803, 7804. 

The preponderance of the evidence is against a rating in 
excess of 10 percent for residuals of a laceration of the 
right forearm.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

B.  Residuals of a fracture of the right tibial plateau

The veteran is currently assigned a 0 percent rating for 
residual of a fracture of the right tibial plateau under 38 
C.F.R. § 4.71a, Code 5257.  This code provides a 10 percent 
rating for slight recurrent subluxation or lateral 
instability of the knee.  The medical evidence shows that the 
veteran does not have even slight recurrent subluxation or 
lateral instability of the left knee, which is required for a 
10 percent under Code 5257.  If this code were used for 
rating a knee, a 0 percent rating would be assigned, in 
accordance with 38 C.F.R. § 4.31.  The medical evidence also 
shows full painless range of motion of the right knee, and 
thus a 0 percent rating is warranted under limitation-of-
motion codes.  38 C.F.R. § 4.71a, Codes 5260, 5261.  There is 
no evidence of limitation of right knee motion due to pain on 
use or during flare-ups, and certainly not to a degree as 
would support a compensable rating.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet.App. 202 (1995). 

The preponderance of the evidence is against a compensable 
rating for residuals of a fracture of the right tibial 
plateau.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
supra.

C.  Residuals of a fracture of the pubic arch

The veteran apparently sustained a fracture of the pubic arch 
of the pelvis when he was struck by a jeep in service.  He 
has no current complaints relative to this injury, and the 
recent VA examiner noted that residuals of the claimed 
fracture were not visible by X-ray and said the condition was 
asymptomatic.  The RO has assigned a 0 percent rating for the 
condition under 38 C.F.R. § 4.71a, Diagnostic Code 5251, 
which provides that limitation of thigh extension to 5 
degrees warrants a 10 percent rating.  A noncompensable 
rating is not provided by this code.  As noted at the latest 
VA examination, there is some limitation of motion of the 
hips, but such is due to a post-service injury and is not due 
to the now-healed pubic arch fracture in service.  

The medical evidence demonstrates that the service-connected 
residuals of a pubic arch fracture are asymptomatic and cause 
no functional impairment.  Accordingly the current 0 percent 
rating pursuant to 38 C.F.R. § 4.31 is proper.  The 
preponderance of the evidence is against a compensable rating 
for this condition.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert supra.







ORDER

A higher rating for residuals of a laceration of the right 
forearm is denied.

A higher rating for residuals of a fracture of the right 
tibial plateau is denied.

A higher rating for residuals of a fracture of the pubic arch 
is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

